Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
Applicant’s “Amendment” filed on 12/21/2020 has been considered.
Claims 1, 5, 7-8, 12, 14-15, 18 and 20 are amended. Claims 1-20 remain pending in this application and an action on the merits follow.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/21/2020 and 03/23/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0161851 A1 Li et al. in view of US 9,204,311 B1 Banerjea et al.

Regarding claim 1, Li teaches an order fulfillment system (Li Para. [0005] food order management system), the system comprising: mobile terminals (Li Para. [0057] one or more mobile network terminals), each configured to generate state changes corresponding to orders in a restaurant, and configured to queue said state changes in one or more order queues disposed within said mobile terminals that correspond to said orders, and configured to transmit said state changes in said one or more order queues, from oldest to youngest (Li Para. [0005] the queue may send messages about the state of the order, some examples of a change of states may include when the food is ready, special requests, table cleared and cancellations; Para. [0020] the notification may be sent to the appropriate station, as well as communicate between stations; the notification is sent and a queue is oldest to newest message sent in order. Paragraph 22, the messaging server adds a message indicating that the order is ready to one or more queues of a device held by waitstaff, and these one or more queues send this message to the staff device or devices 105, 106, 107. Examiner notes that one or more queues of a device held by waitstaff can be considered as “one or more order queues disposed within said mobile terminals”), when operably connected to a network, wherein said mobile terminals are configured to communicate over both a Wi-Fi network and a second network within said restaurant (Li Para. [0014] each device may communicate over the specific server; each server may select the desired best mode network for communication; Para. [0057] the communication may be over a variety of selected networks); a backend server, disposed other than where said mobile terminals are disposed, operably coupled to said mobile terminals via said network, configured to receive said (Li Para. [0014] the messaging sever may communicate between the kitchen, server and front of restaurant; the messaging server communicates all state changes to all three locations), said backend server comprising:   a queue processor, configured to queue said state changes in terminal queues that correspond to said mobile terminals, wherein said state changes for all of said orders are transmitted to a first one of said mobile terminals, from oldest to youngest, when said first one of said mobile terminals is operably connected to said network, and wherein said state changes are maintained in terminal queues corresponding to other ones of said mobile terminals while said other ones of said mobile terminals remain operably disconnected from said network (Li Para. [0005] the queue may send messages about the state of the order, some examples of a change of states may include when the food is ready, special requests, table cleared and cancellations; Para. [0020] the notification may be sent to the appropriate station, as well as communicate between stations; the notification is sent and a queue is oldest to newest message sent in order); and fixed terminals, additionally configured as second access points, coupled to an internet gateway for communications with said backend server via a wired network within said restaurant, wherein said fixed terminals are coupled together in a mesh network that is configured to forward messages to their designated destinations (Li Para. [0055] the terminal may be any form, including mobile PDAs, but may also be rack mounted computer, and other fixed electronic devices; Fig. 1, the electronic device may be a fixed front of restaurant terminal, which communicates messages from the backend server over the channels to be delivered to the mobile terminals over the channel).  
Li fails to explicitly disclose the second channel and second access points being white-fi; and when programmed in a Wi-Fi mode, said mobile terminals communicate only over said Wi-Fi network as a selected wireless network, and when programmed in a White-Fi mode, said mobile terminals communicate only over said White-Fi network as said selected wireless network. Banerjea is in the field of dual band networks (Banerjea Abstract, two separate channels with different bands) and teaches the second channel and second access points being white-fi (Banerjea Abstract, first channel is tv white space, and the second channel is a separate GHz band); and when programmed in a Wi-Fi mode, said mobile terminals communicate only over said Wi-Fi network as a selected wireless network, and when programmed in a White-Fi mode, said mobile terminals communicate only over said White-Fi network as said selected wireless network (Banerjea Col. 12, Lns. 33-61, the association module 404, is able to associate the program with the channel, whether it is the white space or other wireless network; Col. 13, Lns. 22-33, the routing module is able to select the channel for routing, whether it be wireless or white-fi, based on program transceiver). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the order fulfillment system of Li with the selection between networks taught by Banerjea. The motivation for doing so would be to increase the range of communication (Banerjea Col. 15, Lns. 59-67- Col. 16, Lns. 1-10, combining networks or wireless and whitespace allows for maximizing the communication range of a specific location, for example a restaurant).

Regarding claim 2, modified Li teaches the system as recited in claim 1, wherein said network comprises the internet, said mesh network, and said selected wireless network (Li Para. [0044] the internet and wifi; Para. [0057] the communication may be over a variety of selected networks).  

Regarding claim 3, modified Li teaches the system as recited in claim 2, wherein said backend server comprises a cloud-based server (Li Para. [0015] the notification may be a cloud based server; Para. [0044] the messaging may be made over cloud messaging).  

Regarding claim 4, modified Li teaches the system as recited in claim 3, wherein two or more of said mobile terminals generate unique ones of said state changes corresponding to a same one of said one or more orders (Li Para. [0020-0021] the order is placed, and when the order is ready a new message is sent, the change is status is linked with the same order, and may also be linked to either a particular server, table, or area of a restaurant).  

one or more of said White-Fi access points that are disposed within said restaurant, and wherein said mobile terminals communicate within said restaurant in said White-Fi mode over a designated White-Fi channel.  Banerjea teaches wherein, when programmed to operate in said White-Fi mode, said mobile terminals operably connect to said network via said White-Fi access point that is disposed within said restaurant, and wherein said mobile terminals communicate within said restaurant in said White-Fi mode over a designate White-Fi channel (Banerjea Col. 7, Lns. 65-68, the application may connect to the TV whitespace based on the current location; Col. 13, Lns. 22-33, the routing module is able to select the channel for routing, whether it be wireless or white-fi, based on program transceiver).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the order fulfillment system of Li with the selection between networks taught by Banerjea. The motivation for doing so would be to increase the range of communication networks, allowing for all mobile terminals, located throughout the restaurant, to be able to receive information from the messaging server (Banerjea Col. 15, Lns. 59-67- Col. 16, Lns. 1-10, combining networks or wireless and whitespace allows for maximizing the communication range of a specific location, for example a restaurant).

(Li Para. [0023] the router is located within the restaurant to connect the terminals with wifi; Para. [0055] the terminal may be any form, including mobile PDAs, but may also be rack mounted computer, and other fixed electronic devices; Fig. 1, the electronic device may be a fixed front of restaurant terminal, which communicates messages from the backend server over the channels to be delivered to the mobile terminals over the channel; all terminals, whether fixed or mobile may communicate over wifi between all available networks within the associated restaurant network).  

Regarding claim 7, modified Li teaches the system as recited in claim 6, wherein when said mobile terminals are programmed in a mesh network mode, said mobile terminals communicate over said mesh network via a plurality of protocols selected from Wi-Fi, Bluetooth, cellular, and White-Fi (Li Para. [0023] the router is located within the restaurant to connect the terminals with wifi; Para. [0055] the terminal may be any form, including mobile PDAs, but may also be rack mounted computer, and other fixed electronic devices; Fig. 1, the electronic device may be a fixed front of restaurant terminal, which communicates messages from the backend server over the channels to be delivered to the mobile terminals over the channel; all terminals, whether fixed or mobile may communicate over wifi between all available networks within the associated restaurant network).  

Regarding claim 8, Li teaches an order fulfillment system (Li Para. [0005] food order management system; Para. [0057] one or more networks may be used), the system comprising: mobile terminals (Li Para. [0057] one or more mobile network terminals), each configured to generate state changes corresponding to orders in a restaurant, and configured to queue said state changes in one or more order queues disposed within said mobile terminals that correspond to said orders, and configured to transmit said state changes in said one or more order queues, from oldest to youngest (Li Para. [0005] the queue may send messages about the state of the order, some examples of a change of states may include when the food is ready, special requests, table cleared and cancellations; Para. [0020] the notification may be sent to the appropriate station, as well as communicate between stations; the notification is sent and a queue is oldest to newest message sent in order. Paragraph 22), when operably connected to a network, wherein said mobile terminals are configured to communicate over both a Wi-Fi network and a second network within said restaurant (Li Para. [0014] each device may communicate over the specific server; each server may select the desired best mode network for communication; Para. [0057] the communication may be over a variety of selected networks); a backend server, disposed other than where said mobile terminals are disposed, operably coupled to said (Li Para. [0014] the messaging sever may communicate between the kitchen, server and front of restaurant; the messaging server communicates all state changes to all three locations), said backend server comprising:   a queue processor, configured to queue said state changes in terminal queues that correspond to said mobile terminals, wherein said state changes for all of said orders are transmitted to a first one of said mobile terminals, from oldest to youngest, when said first one of said mobile terminals is operably connected to said network, and wherein said state changes are maintained in terminal queues corresponding to other ones of said mobile terminals while said other ones of said mobile terminals remain operably disconnected from said network (Li Para. [0005] the queue may send messages about the state of the order, some examples of a change of states may include when the food is ready, special requests, table cleared and cancellations; Para. [0020] the notification may be sent to the appropriate station, as well as communicate between stations; the notification is sent and a queue is oldest to newest message sent in order); and fixed terminals, additionally configured as second access points, coupled to an internet gateway for communications with said backend server via a wired network within said restaurant, wherein said fixed terminals are coupled together in a mesh network that is configured to forward messages to their designated destinations (Li Para. [0055] the terminal may be any form, including mobile PDAs, but may also be rack mounted computer, and other fixed electronic devices; Fig. 1, the electronic device may be a fixed front of restaurant terminal, which communicates messages from the backend server over the channels to be delivered to the mobile terminals over the channel).  Li fails to explicitly disclose the second network and second access point being white fi; and when programmed in a Wi-Fi mode, said mobile terminals communicate only over said Wi-Fi network as a selected wireless network, and when programmed in a White-Fi mode, said mobile terminals communicate only over said White-Fi network as said selected wireless network; and a band assignment map, that indicates whether each of said mobile terminals is programmed to communicate within said restaurant in said Wi-Fi mode, said White-Fi mode, or a mesh network mode. Banerjea teaches the second network and second access point being white fi (Banerjea Abstract, first channel is tv white space, and the second channel is a separate GHz band); and when programmed in a Wi-Fi mode, said mobile terminals communicate only over said Wi-Fi network as a selected wireless network, and when programmed in a White-Fi mode, said mobile terminals communicate only over said White-Fi network as said selected wireless network (Banerjea Col. 12, Lns. 33-61, the association module 404, is able to associate the program with the channel, whether it is the white space or other wireless network); and a band assignment map, that indicates whether each of said mobile terminals is programmed to communicate within said restaurant in said Wi-Fi mode, said White-Fi mode, or a mesh network mode (Banerjea Col. 13, Lns. 22-33, the routing module is able to select the channel for routing, whether it be wireless or white-fi, based on program transceiver). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the order fulfillment system of Li with the selection between networks taught by Banerjea. The motivation for doing so would be to increase the range of communication networks, allowing for all mobile terminals, located throughout the restaurant, to be able to receive information from the messaging server (Banerjea Col. 15, Lns. 59-67- Col. 16, Lns. 1-10, combining networks or wireless and whitespace allows for maximizing the communication range of a specific location, for example a restaurant).


Regarding claim 9, modified Li teaches the system as recited in claim 8, wherein said network comprises the internet, said mesh network, and said selected wireless network (Li Para. [0044] the internet and wifi; Para. [0057] the communication may be over a variety of selected networks).  

Regarding claim 10, modified Li teaches the system as recited in claim 9, wherein said backend server comprises a cloud-based server (Li Para. [0015] the notification may be a cloud based server; Para. [0044] the messaging may be made over cloud messaging).  

Regarding claim 11, modified Li teaches the system as recited in claim 10 wherein two or more of said mobile terminals generate unique ones of said state (Li Para. [0020-0021] the order is placed, and when the order is ready a new message is sent, the change is status is linked with the same order, and may also be linked to either a particular server, table, or area of a restaurant).  

Regarding claim 12, modified Li teaches the system as recited in claim 11. Li fails to explicitly disclose wherein, when programmed to operate in said White-Fi mode, said mobile terminals operably connect to said network via one or more of said White-Fi access points that are disposed within said restaurant, and wherein said mobile terminals communicate within said restaurant in said White-Fi mode over a designated White-Fi channel.  Banerjea teaches wherein, when programmed to operate in said White-Fi mode, said mobile terminals operably connect to said network via said White-Fi access point that is disposed within said restaurant, and wherein said mobile terminals communicate within said restaurant in said White-Fi mode over a designate White-Fi channel (Banerjea Col. 7, Lns. 65-68, the application may connect to the TV whitespace based on the current location; Col. 13, Lns. 22-33, the routing module is able to select the channel for routing, whether it be wireless or white-fi, based on program transceiver).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the order fulfillment system of Li with the selection between networks taught by Banerjea. The motivation for doing so would be to increase the range of communication networks, allowing for all (Banerjea Col. 15, Lns. 59-67- Col. 16, Lns. 1-10, combining networks or wireless and whitespace allows for maximizing the communication range of a specific location, for example a restaurant).

Regarding claim 13, modified Li teaches the system as recited in claim 9, wherein said fixed terminals communicate over said mesh network via a plurality of protocols selected from said wired network, Wi-Fi, Bluetooth, cellular, and White-Fi (Li Para. [0023] the router is located within the restaurant to connect the terminals with wifi; Para. [0057] one or more networks may be used; the entirety of the system communicates over the network, whether the terminals are fixed or mobile).  

Regarding claim 14, modified Li teaches the system as recited in claim 6, wherein when said mobile terminals are programmed for said mesh network mode, said mobile terminals communicate over said mesh network via a plurality of protocols selected from Wi-Fi, Bluetooth, cellular, and White-Fi (Li Para. [0023] the router is located within the restaurant to connect the terminals with wifi; Para. [0057] one or more networks may be used; the entirety of the system communicates over the network, whether the terminals are fixed or mobile).  

(Li Para. [0005] food order management system and method; Para. [0057] one or more networks may be used), the method comprising: via mobile terminals (Li Para. [0057] one or more mobile network terminals), generating state changes corresponding to orders in a restaurant, and queuing the state changes in one or more order queues disposed within said mobile terminals that correspond to the orders, and transmitting the state changes in the one or more order queues, from oldest to youngest (Li Para. [0005] the queue may send messages about the state of the order, some examples of a change of states may include when the food is ready, special requests, table cleared and cancellations; Para. [0020] the notification may be sent to the appropriate station, as well as communicate between stations; the notification is sent and a queue is oldest to newest message sent in order. Paragraph 22), when operably connected to a network, wherein the mobile terminals may communicate over both a Wi-Fi network and a second network within the restaurant (Li Para. [0014] each device may communicate over the specific server; each server may select the desired best mode network for communication; Para. [0057] the communication may be over a variety of selected networks); via a backend server, disposed other than where the mobile terminals are disposed, and operably coupled to the mobile terminals via the network, receiving the state changes, and transmitting the state changes to all of the mobile terminals (Li Para. [0014] the messaging sever may communicate between the kitchen, server and front of restaurant; the messaging server communicates all state changes to all three locations), the backend server comprising: a queue processor, configured to queue the state changes in terminal queues that correspond to the mobile terminals, wherein the state changes for all of said orders are transmitted to a first one of the mobile terminals, from oldest to youngest, when the first one of the mobile terminals is operably connected to the network, and wherein the state changes are maintained in terminal queues corresponding to other ones of the mobile terminals while the other ones of the mobile terminals remain operably disconnected from the network (Li Para. [0005] the queue may send messages about the state of the order, some examples of a change of states may include when the food is ready, special requests, table cleared and cancellations; Para. [0020] the notification may be sent to the appropriate station, as well as communicate between stations; the notification is sent and a queue is oldest to newest message sent in order); and additionally configuring fixed terminals in the restaurant as second access points, and coupling the fixed terminals to an internet gateway for communications with said backend server via a wired network, and coupling the fixed terminals are together in a mesh network that is configured to forward messages to their designated destinations (Li Para. [0055] the terminal may be any form, including mobile PDAs, but may also be rack mounted computer, and other fixed electronic devices; Fig. 1, the electronic device may be a fixed front of restaurant terminal, which communicates messages from the backend server over the channels to be delivered to the mobile terminals over the channel).  Li fails to explicitly disclose the second network and second (Banerjea Abstract, first channel is tv white space, and the second channel is a separate GHz band); and when programmed in a Wi-Fi mode, the mobile terminals communicate only over the Wi-Fi network as a selected wireless network, and when programmed in a White-Fi mode, the mobile terminals communicate only over the White- Fi network as the selected wireless network (Banerjea Col. 12, Lns. 33-61, the association module 404, is able to associate the program with the channel, whether it is the white space or other wireless network). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the order fulfillment system of Li with the selection between networks taught by Banerjea. The motivation for doing so would be to increase the range of communication networks, allowing for all mobile terminals, located throughout the restaurant, to be able to receive information from the messaging server (Banerjea Col. 15, Lns. 59-67- Col. 16, Lns. 1-10, combining networks or wireless and whitespace allows for maximizing the communication range of a specific location, for example a restaurant).

(Li Para. [0044] the internet and wifi; Para. [0057] the communication may be over a variety of selected networks).  

Regarding claim 17, modified Li teaches the method as recited in claim 16, wherein two or more of the mobile terminals generate unique ones of the state changes corresponding to a same one of the one or more orders (Li Para. [0020-0021] the order is placed, and when the order is ready a new message is sent, the change is status is linked with the same order, and may also be linked to either a particular server, table, or area of a restaurant).  

Regarding claim 18, modified Li teaches the system as recited in claim 17. Li fails to explicitly disclose wherein, when programmed to operate in the White-Fi mode, the mobile terminals operably connect to the network via one or more of the White-Fi access points that are disposed within the restaurant, and wherein the mobile terminals communicate within the restaurant in the White-Fi mode over a designated White-Fi channel.  Bannerjea teaches wherein, when programmed to operate in the White-Fi mode, the mobile terminals operably connect to the network via the White-Fi access point that is disposed within the restaurant, and wherein the mobile terminals communicate within the restaurant in the White-Fi mode over a designate White-Fi channel (Banerjea Col. 7, Lns. 65-68, the application may connect to the TV whitespace based on the current location; Col. 13, Lns. 22-33, the routing module is able to select the channel for routing, whether it be wireless or white-fi, based on program transceiver).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the order fulfillment method of Li with the selection between networks taught by Banerjea. The motivation for doing so would be to increase the range of communication networks, allowing for all mobile terminals, located throughout the restaurant, to be able to receive information from the messaging server (Banerjea Col. 15, Lns. 59-67- Col. 16, Lns. 1-10, combining networks or wireless and whitespace allows for maximizing the communication range of a specific location, for example a restaurant).

Regarding claim 19, modified Li teachs he system as recited in claim 16, wherein the fixed terminals communicate over the mesh network via a plurality of protocols selected from the wired network, Wi-Fi, Bluetooth, cellular, and White-Fi (Li Para. [0023] the router is located within the restaurant to connect the terminals with wifi; Para. [0057] one or more networks may be used; the entirety of the system communicates over the network, whether the terminals are fixed or mobile).  

Regarding claim 20, modified Li teaches the system as recited in claim 19, wherein when the mobile terminals are programmed in a mesh network mode, the mobile terminals communicate over the mesh network via a plurality of (Li Para. [0023] the router is located within the restaurant to connect the terminals with wifi; Para. [0057] one or more networks may be used; the entirety of the system communicates over the network, whether the terminals are fixed or mobile).  

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. WO 2015/030675 A1 EE Dominic teaches a restaurant electronic ordering system (Abstract); US 2016/0125449 Beatty et al. teaches an electronic POS device (Abstract).

Response to Arguments
Applicants' arguments filed on 12/21/2020 have been fully considered but they are not fully persuasive especially in light of the previously references applied in the rejections. 
Applicants remark that “the combination of references does not disclose “mobile terminal, queue said state changes in one or more order queues disposed within said mobile terminal…”.
Examiner directs Applicants' attention to the office action above.
 Applicants remark that “the combination of references does not disclose mobile terminal, 1) generate state change corresponding to one or more orders, 1) queue said 
Examiner does not agree. Li discloses the citation above. Li discloses the message may comprise an order changed message type. the order may be placed by a waiter taking an order from a person physically in a restaurant, using a browser or an application running on a mobile device, such as staff device 105. Messaging server 104 receives the message pertaining to the created order and is configured to assign the message to one or more queues 104b, 104c, 104d. If a message is an order of a food item for a customer, the food item must be prepared in the kitchen, and the dispatcher module may be configured to send food orders to the kitchen's queue. (Fig. 1, paragraphs 5, 16, and 20). 
Therefore, Li discloses an order changed message (i.e., order state change) associated with orders can be assigned to the kitchen preparation queue, wherein the  order changed message is received/queued in the kitchen from oldest to youngest, which is considered as “1) generate state change corresponding to one or more orders, 1) queue said state changes in one or more order queues…, and 3) transmit said state changes from oldest to youngest”.
Applicants remark that the combination of references does not disclose “message combine logic, configured to combine message data that is received over said Wi-Fi network and said second network, and configured to split message data for 
 Examiner does not agree. Li discloses the citation above. Li discloses the facilitation network may receive a notification from the Android Wear API via a secure channel, and may send a notification to the personal notification device 109. Staff device 105 may communicate directly with personal notification device 109 via Bluetooth or Wi-Fi Direct, or via another wireless technology (Fig. 1, paragraphs 20, 26 and 55). Banerjea teaches the terminals are able to communicate on both the WLAN and TVWS channels (Col. 3, Lns. 10-15).
Therefore, the combination of references discloses and teaches communication channels can include Bluetooth or Wi-Fi Direct or another wireless technology, such as White-Fi network. Li discloses all created order messages received from different front-end restaurant terminals are combined and transmitted to messaging server, and is configured to split/assign the created order messages to different queues via  any  communication channels, which is considered as “message combine logic, configured to combine message data that is received over said Wi-Fi network and said second network, and configured to split message data for transmission over said Wi-Fi network and said second network, wherein said second network is White-Fi network”.
Applicants remark that the combination of references does not disclose “a backend server receives said state changes and transmits said stage changes to all of said mobile terminal”.
Examiner does not agree. Li discloses the citation above. Li discloses the kitchen device sends a notification to the coordinating server 102. Processing occurs at 
Therefore, Li discloses and teaches the coordinate server can receive order state change such as order is ready and transmit this state change to staff devices, which is considered as “a backend server receives said state changes and transmits said stage changes to all of said mobile terminal”.
Applicants remark that “the combination of references does not disclose state change for all of the orders are transmitted to a mobile terminal when it is operably connected to a network”.
Examiner does not agree. Li discloses the citation above. Li discloses the messaging server adds a message indicating that the order is ready to one or more queues of a device held by waitstaff, and these one or more queues send this message to the staff device or devices 105, 106, 107. In some embodiments, the staff devices may be Android tablets, or other devices with wireless connectivity to the messaging server via a router within the restaurant. (paragraphs 1, 16, 20, 22, 23, and 57).
Therefore, Li discloses any order changed messages (i.e., order state change) associated with orders can be transmitted to a staff device when it is operably connected in any suitable wireless communication network/channels, which is 
Applicants remark that “the combination of references does not disclose fixed terminals configured as White-Fi access points that are coupled together in a mesh network”.
Examiner does not agree. The combination of references discloses the citation above. Banerjea teaches the second network and second access point being white-fi (Banerjea Col. 3, Lns. 10-15, the terminals are able to communicate on both the WLAN and TVWS channels). Li discloses fixed electronic devices are accessing points which may communicate over all available network within the associated restaurant network. (paragraph 55).
Therefore, the combination of references discloses fixed electronic devices are accessing points which may communicate over all available network, such as white-fi communication network within the associated restaurant network, which is considered as “fixed terminals configured as White-Fi access points that are coupled together in a mesh network”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIEL J YU whose telephone number is (571)270-3312.  The examiner can normally be reached on 11AM - 7PM (M-F).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARIEL J YU/Primary Examiner, Art Unit 3687